Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/17/2021 is acknowledged.
Claims 1-2, 4-9 and 44-48 are pending.
4.	Applicant’s IDS documents filed on 12/17/2021 and 03/15/2022 have been considered. The document crossed out on the 03/15/2022 IDS is a repeat of the WO document right above it.  
5.	Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.
6.	 Claims 1-2, 4-5, 7-9 and 44-48 are under examination as they read on a method of administering 100 ng of DNSB and 2 µg of NKR antagonist L733,060 to a cutaneous microenvironment of a patient with a skin condition thereby reducing or desensitizing the immune response of the subject.  
7.	The following rejections are maintained in view of Applicant’s response filed on 12/17/2021.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-2, 4-5, 7-9 and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : a method of reducing or desensitizing an immune response administering DNSB in 100 ng or less to the cutaneous environment of a subject, does not reasonably provide enablement for : the recitations of claims 1-2, 4-5, 7-9 and 44-48.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The breadth of the instant claims encompasses administering any antigen or allergen to a cutaneous environment in a subject in a dose which “avoids activation of antigen presenting cells.”  

The specification discloses only the following in support of “non-immunogenic”, “sub-immunogenic” and all words containing “immunogen”: 
sub-immunogenic doses of an allergen, alone or with other agents, or by delivery of antigens and adjuvants to a cutaneous microenvironment of a subject. Microneedle arrays can be used in connection with this delivery.
[0005] In some embodiments, methods for reducing or desensitizing an immune response of a subject in need thereof are provided. The methods can include administering one or more sub-immunogenic doses of an allergen to a specific cutaneous microenvironment of the subject, and thereby reducing or desensitizing the immune response of the subject. In some embodiments, the one or more sub-immunogenic doses of the allergen can be contained in microneedle arrays. 

[0006] In other embodiments methods can include administering one or more sub-immunogenic or non-immunogenic doses of an allergen and one or more immunoregulatory molecule to a specific cutaneous microenvironment of the subject, and thereby reducing or desensitizing the immune response of the subject. In some embodiments, the one or more sub-immunogenic or non-immunogenic doses of the allergen and adjuvant(s) can be contained in microneedle arrays.

[0039] FIG. 27 is a bar graph showing immunogenicity of microneedle delivered model antigens.

[0049] FIG. 37 illustrates the expression and immunogenicity of microneedle array delivered adenovectors.

[0063] FIGS. 51A and 51B demonstrate the immunogenicity of skin microenvironment targeted delivery of a representative hapten antigen, and characterizes the contact hypersensitivity response generated.

[0075] As used herein, the term "sub-immunogenic" means conditions which avoid activation of antigen presenting cells. As used herein, the term "antigen" means any immunogenic moiety or agent, generally a macromolecule, that elicits an immunological response in an individual. As used herein, the term "allergen" means any substance that causes an enhanced cell response (e.g., an allergic or asthmatic response) in a susceptible subject. Allergens are commonly proteins, or chemicals bound to proteins, that have the property of being allergenic; however, allergens can also include organic or inorganic materials derived from a variety of man-made or natural sources such as plant materials, metals, ingredients in cosmetics or detergents, latexes, or the like. The term "allergy" refers to acquired hypersensitivity to a substance (allergen). An "allergic reaction" is the response of an immune system to an allergen in a subject allergic to the allergen. Allergic conditions include eczema, allergic rhinitis or coryza, hay fever, bronchial asthma, urticaria (hives) and food allergies, and other atopic conditions. As used herein, "subject" means a mammal, including but not limited to humans, dogs, cats, and rodents. 
[0151] These results demonstrate that microneedle array delivered Ad transgenes are expressed in the skin and induce potent cellular immune responses. To specifically evaluate gene expression in vivo, we determined GFP expression in skin following either traditional intradermal injection (I.D.) or microneedle array-mediated intracutaneous delivery. We delivered 108 Ad5.GFP viral particles by ID injection or topically via a single microneedle array application (FIG. 37). Skin was harvested 48 h later, cryosectioned, counter-stained using blue fluorescent DAPI to identify cell nuclei, and then imaged by fluorescent microscopy. Significant cellular GFP expression was observed following both I.D. and microneedle array delivery. To evaluate immunogenicity, we evaluated antigen-specific lytic activity in vivo following a single I.D. or microneedle array immunization without boosting. For this purpose we immunized groups of mice with E1/E3-deleted Ad5-based vectors that encode codon-optimized SIVmac239 gag full-length or SIVmac239 gag p17 antigens (Ad5.SIV gag, Ad5.SIV gag p17). Empty vector was used as a control (Ad5). We observed potent and similar levels of in vivo lytic activity specific for the dominant SIVgag p17-derived peptide KSLYNTVCV (SIVmac239 gag 76-84) following either I.D. or microneedle array immunization with either Ad5.SIV gag or Ad5.SIV gag p17 (FIG. 37, CTL).
[0189] Further, multiple bioactive agents can be delivered in a single microneedle array (patch). This enables an immunochemotherapeutic approach based on the co-delivery of a cytotoxic agent with and immune stimulant (adjuvants). In an immunogenic environment created by the adjuvant, tumor antigens releases from dying tumor 
 [0191] To directly evaluate the immunogenicity of CMC microneedle array incorporated antigens, the well characterized model antigen ovalbumin was used. Pyramidal arrays were fabricated incorporating either soluble ovalbumin (sOVA), particulate ovalbumin (pOVA), or arrays containing both pOVA along with CpGs. The adjuvant effects of CpGs are well characterized in animal models, and their adjuvanticity in humans is currently being evaluated in clinical trials. 
[0192] Immunization was achieved by applying antigen containing CMC-microneedle arrays to the ears of anesthetized mice using a spring-loaded applicator as described above, followed by removal of the arrays 5 minutes after application. These pyramidal microneedle arrays contained about 5 wt % OVA in CMC and about 0.075 wt % (20 .mu.M) CpG. As a positive control, gene gun based genetic immunization strategy using plasmid DNA encoding OVA was used. Gene gun immunization is among the most potent and reproducible methods for the induction of CTL mediated immune responses in murine models, suggesting its use as a "gold standard" for comparison in these assays. 
[0193] Mice were immunized, boosted one week later, and then assayed for OVA-specific CTL activity in vivo. Notably, immunization with arrays containing small quantities of OVA and CpG induced high levels of CTL activity, similar to those observed by gene gun immunization (FIG. 27). Significant OVA-specific CTL activity was elicited even in the absence of adjuvant, both with particulate and soluble array delivered OVA antigen. It is well established that similar responses require substantially higher doses of antigen when delivered by traditional needle injection. 
[0194] To evaluate the stability of fabricated arrays, batches of arrays were fabricated, stored, and then used over an extended period of time. As shown in FIG. 28, no significant deterioration of immunogenicity was observed over storage periods spanning up to 80 days (longest time point evaluated). Thus, the CMC microneedle arrays and this delivery technology can enable effective cutaneous delivery of antigen and adjuvants to elicit antigen specific immunity.
[0249] Moreover, cutaneous immunization by microneedle array has important advantages in immunogenicity. The skin is rich in readily accessible dendritic cells (DCs), and has long been regarded as a highly immunogenic target for vaccine delivery. These dendritic cell populations constitute the most powerful antigen presenting cells (APCs) identified thus far. For example, genetic immunization of skin results in transfection and activation of dendritic cells in murine and human skin, and these transfected dendritic cells synthesize transgenic antigens, migrate to skin draining lymph nodes, and efficiently present them through the MHC class I restricted pathway to stimulate CD8+ T-cells. The immune responses induced by skin derived DCs are remarkably potent and long-lasting compared to those induced by other immunization approaches. Recent clinical studies demonstrate that even conventional vaccines are significantly more potent when delivered intradermally, rather than by standard intramuscular needle injection. Thus, microneedle arrays can efficiently and simultaneously deliver both antigens and adjuvants, enabling both the targeting of DCs and adjuvant engineering of the immune response using the same delivery platform. 
[0253] Further, multiple bioactive agents can be delivered in a single microneedle array (patch). This enables an immunochemotherapeutic approach based on the co-delivery of a cytotoxic agent with and immune stimulant (adjuvants). In an immunogenic environment created by the adjuvant, tumor antigens releases from dying tumor cells will be presented to the immune system, inducing a local and systemic anti-tumor immune response capable of 
[0255] To directly evaluate the immunogenicity of CMC microneedle array incorporated antigens, the well characterized model antigen ovalbumin was used. Pyramidal arrays were fabricated incorporating either soluble ovalbumin (sOVA), particulate ovalbumin (pOVA), or arrays containing both pOVA along with CpGs. The adjuvant effects of CpGs are well characterized in animal models, and their adjuvanticity in humans is currently being evaluated in clinical trials. 

[0257] Mice were immunized, boosted one week later, and then assayed for OVA-specific CTL activity in vivo. Notably, immunization with arrays containing small quantities of OVA and CpG induced high levels of CTL activity, similar to those observed by gene gun immunization. Significant OVA-specific CTL activity was elicited even in the absence of adjuvant, both with particulate and soluble array delivered OVA antigen. It is well established that similar responses require substantially higher doses of antigen when delivered by traditional needle injection. 
[0258] To evaluate the stability of fabricated arrays, batches of arrays were fabricated, stored, and then used over an extended period of time. No significant deterioration of immunogenicity was observed over storage periods spanning up to 80 days (longest time point evaluated). Thus, the CMC microneedle arrays and this delivery technology can enable effective cutaneous delivery of antigen and adjuvants to elicit antigen specific immunity.
[0424] Accordingly, methods and systems for reducing or desensitizing an immune response by deliver of sub-immunogenic doses of an allergen to the cutaneous microenvironment are provided. These methods can include delivery of such materials using the novel microneedle arrays described herein, or by other means. 
[0448] Microneedle arrays of the type described herein can be used to deliver the immunogenic doses of one or more antigens and/or one or more immune adjuvants and/or other stimulating agents to the cutaneous microenvironment. Any number of different combinations are possible. For example, the microneedle arrays may contain: [0449] one antigen and one immune adjuvant or other stimulating agent, [0450] one antigen and two or more immune adjuvants or other stimulating agents, [0451] more than one antigen and one adjuvant or other stimulating agent, or [0452] more than one antigen and more than one adjuvant or other stimulating agent.
[0463] With regard to an exemplary positive immunization MNA delivery system, FIGS. 51A and 51B demonstrate the immunogenicity of skin microenvironment targeted delivery of a representative hapten antigen, and characterizes the contact hypersensitivity response generated. These figures illustrate an exemplary MNA-DNSB dose response, by indicating an optimal lowest dose of hapten contained in MNAs capable of inducing effective skin acute and chronic inflammation. In particular, FIG. 51A charts MNA-DNSB doses as a percentage of ear thickness increase. FIG. 51B provides histological detail of treated ear skin following the application of MNAs with the three different doses of DNSB (25 ng, 50 ng, and 100 ng). The results demonstrate an optimal, lowest dose of 50 ng DNSB, since doses of 50 ng DNSB and 100 ng DNSB were not significantly different (NS).
Figure 6B teaches 250 micrograms of BSA per MNA or 2.5 micrograms per needle and 100 micrograms OVA per MNA with 1 microgram/needle.  Figure 43 teaches 2.12 and 8.24 micrograms of ovalbumin transferred per MNA.  

Page 19-22 of the specification teaches the dosages encompassed by the instant invention.  

As evidenced by Applicant’s arguments filed on 12/10/2020 with respect to the art of U.S. Patent 7,473,247; U.S. Patent 7,611, 481; U.S. Patent 7,942,827; U.S. patent 8,540,672 and U.S. Patent Application Publication 2005/0095298, the breadth of the claims are not enabled to be made and used commensurate in scope with the specification.  One of ordinary skill in the art 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s argument filed on 12/17/2021 have been fully considered, but are not found persuasive.

Applicant argues:

“Claims 1-9, 44, and 47-48 are rejected under 35 U.S.C. § 112(a) because the specification is allegedly not enabling. Applicant respectfully traverses this rejection. 
Applicant respectfully submits that the Office has, by only providing a mere conclusion of nonenablement, failed to satisfy its burden to articulate a prima facie case. And, without adequate notice of the basis of this rejection, the burden to rebut with evidence and/or argument has not yet shifted to Applicant. 
First, the Office action simply repeats portions of the specification discussing "non- immunogenic," "sub-immunogenic, and "immunogen." In fact, the Office action reproduces 22 paragraphs from the application and references two figures and four additional pages of the specification. No comments are provided and these disclosures are not discussed in the Office action. 
As the Examiner is aware, the Office bears the initial burden of establishing a prima facie case when making an enablement rejection. (See, e.g., MPEP §§ 706.03, 2164.04). A prima facie case of nonenablement is only satisfied when the Office establishes a reasonable basis as to why the scope of protection provided by a claim is not adequately enabled by the disclosure. (MPEP § 2164.04)(emphasis added). 
Although the Examiner mentions the Wands factors, there are no specific findings of fact or discussion of supporting evidence applied to these factors. (MPEP § 2164.04). Simply put, mere conclusory statements are insufficient to support an enablement rejection and must be based on evidence, not mere opinion. (MPEP § 2164.05). 
Applicant respectfully submits that the Office Action only includes the mere conclusion that the disclosure is nonenabling. Indeed, the rejection wholly lacks any evidence or technical reasons as to why 
The Office's failure to meet its burden to articulate a "reasonable basis" challenging the enablement of claims 1-9, 44, and 47-48 alone is fatal to this rejection since Applicant is under no burden to rebut it. (MPEP §§ 706.03, 2164.05). For this reason alone, this rejection is traversed and should be withdrawn. 
In any event, Applicant submits that it has provided the Office with sufficient evidence to rebut this rejection. Applicant has amended claim 1 to clarify that the dose is of an agent that can be administered in a sub-immunogenic manner in which it does not activate antigen presenting cells and in an immunogenic manner in which it does activate antigen presenting cells as an antigen. This is consistent with the definitions provided in the application regarding sub- immunogenic, antigens, and allergens: 
* "As used herein, the term "sub-immunogenic" means conditions which avoid activation of antigen presenting cells.” 
* "As used herein, the term "antigen" means any immunogenic moiety or agent, generally a macromolecule, that elicits an immunological response in an individual." Paragraph 0075. 
In particular, Applicant notes that an agent can be of the type that elicits an immunological response when delivered in an immunogenic dose and it can be delivered in "conditions which avoid activation of antigen presenting cells," (e.g., in a sub-immunogenic dosage). For example, whether the dose is immunogenic or sub-immunogenic can depend on the amount, the substance, the method of delivery, and/or any co-deliverables. Applicant respectfully submits that, contrary to the assertion in the Office action, one of ordinary skill in the art would indeed know what a sub-immunogenic dose is for the antigens and allergens claimed. 
Accordingly, Applicant respectfully requests favorable reconsideration and withdrawal of the rejection of claims 1-9, 44, and 47-48 under the first paragraph of 35 U.S.C. § 112.”


 
The following is the Examiner’s position, with particular reference to Applicant’s responses filed on 12/10/2020. 
	U.S. Patent 7,473,247 (Mikszta) teaches administering compositions comprising one or more gene therapeutic agents, allergens and vaccines using microneedles in small doses to patients, including patients with skin diseases and genetic skin disorders or skin cancer. (In 
Applicant argues “Applicant respectfully submits that the Office action conflates the disclosure of an amount of one antigen with the disclosure of other amounts of different antigens/allergens. Thus, for example, Mitzka's disclosure of a delivery dosage of 0.01 pg of influenza vaccine in Example 9 does not teach or suggest the disclosure in the specification of the current application of 25 ng of DNSB. Obviously, different agents require different dosages in order to provide an immunogenic response.”  
 “Mitzka's disclosure of a particular dosage for the influenza vaccine-a dosage which is described as providing an immunogenic response-cannot reasonably be considered to teach a dosage of a different agent that does not provoke an immunogenic response.  In particular, Mitzka is directed to administering doses that provoke an immunogenic response. For example, Mitzka discloses:  Accordingly, it is one object of the invention to provide a method to accurately target the ID tissue to deliver a vaccine or a medicament comprising genetic material to afford an immunogenic or therapeutic response.  It is a further object of the invention to provide a method to improve the systemic immunogenic or therapeutic response to vaccine (conventional or genetic) or medicament comprising genetic material by accurately targeting the ID tissue.  Yet another object of the invention is to provide a method to improve the availability of a vaccine (conventional or genetic) to APC residing in the skin in order to effectuate an antigen-specific immune response to the vaccine by accurately targeting the ID tissue. This may, in many cases, allow for smaller doses of the substance to be administered via the ID route.  Col. 4, lines 17-30 (emphasis added).  Although Mitzka refers to using "smaller doses," the smaller doses are still selected to provide an immune response, which means such doses are not "sub-immunogenic" or "non- immunogenic" doses as recited in claim 1. For example, Example 9 describes a particular dosage of 25 ng of influenza vaccine as providing "[s]ignificant immune responses." See, e.g., col. 22, lines 20-25.  Nor can Mitzka inherently teach or suggest the use of "sub-immunogenic" or "non- immunogenic" doses when it teaches precisely the opposite, the conventional, common usage of immunogenic doses. “
Applicants argue that these doses are not sub-immunogenic doses.  As such, what dose of the reference inactivated influenza virus (an agent which is absolutely encompassed by the instant claim recitations) would be sub-immunogenic and not inducing antigen presenting cells if specific teaching of administering inactivated influenza virus, ranging from 1 .mu.g to 0.01 .mu.g per animal intrdermally and intramuscularly is not sub-immunogenic or non-immunogenic.  
	U.S. Patent 7,611,481 (Cleary) teaches a method administering one or more of salicylic acid, benzoyl peroxide, antibiotics, anesthetics, non-steroidal anti-inflammatory drugs, urea, water,anti-fungal agents, small pox, measles, flu, anthrax, polio, heparin, LHRH, DNA, antibodies, growth factors, Factor VIII, glucose, lactic acid, potassium and allergens in liquid solution using microneedles to treat conditions including warts, acne, wounds, including at low concentrations (In particular, columns 8-10, whole document)
	Applicant argues “as noted above, an agent can be of the type that elicits an immunological response in certain doses (e.g., immunogenic doses), and it can be delivered in "conditions which avoid activation of antigen presenting cells" in other doses (e.g., in a sub-immunogenic dosage).  Cleary is directed to a dermal, mucosal, or transmucosal delivery device. Nothing in Cleary, however, teaches or suggests administering one or more sub-immunogenic or 
	Applicant’s argument appears to indicate that the broad genus of agents taught in the reference which are encompassed by the specification are not administered at sub-immunogenic or non-immunogenic doses, even when they reference specifically teaches administering them at “low concentrations”.  
	U.S. Patent 7,942,827 (Mir) teaches a method of administering one or more encapsulated allergens using a microneedle array comprising a plurality of microneedles for allergy testing to produce a skin reaction (skin condition) (In particular, claims, whole document).

 As such, Applicant is arguing that an allergen (as specifically encompassed by the claim recitations) which is administered at a dose that is delivered by a microneedle is still not a sub-immunogenic dose or a non-immunogenic dose.  It is noted that the goal of Mir et al. is in fact the exact same goal as the instant claims-to reduce or desensitize an immune response.    
	U.S. Patent 8,540,672 (McAllister) teaches a method of administering one or more allergens, antigens, albumin and immune suppressants including IgE peptide suppressors using a microneedle patch applicator comprising a plurality of microneedles wherein the allergens are administered (In particular, paragraphs [0023]- [0024], [0026], [0040], whole document).
Applicant argues that “McAllister also does not teach or suggest the features of claim 1. McAllister is directed to microneedle patches delivered with an applicator system. At best, McAllister discloses that allergens can be delivered by the disclosed system. Nothing in McAllister, however, teaches or suggests administering one or more sub-immunogenic or non-immunogenic doses of an agent to a cutaneous microenvironment of the subject, as recited in claim 1.  The Office action asserts that the microneedles are smaller than those described in certain embodiments in the present application and, therefore, this discloses smaller doses than those described in the current application. The Examiner must understand that this reasoning is faulty. Microneedles routinely carry bioactive ingredients and inactive ingredients. As the Examiner noted in the Office action, high concentrations of bioactive ingredients do not 
Contrary to Applicant’s assertion, smaller volumes do in fact mean smaller doses.  As such, Applicant is arguing yet again that an allergen (as specifically encompassed by the claim recitations) which is administered at a dose that is delivered by a microneedle patch along even with immune suppressants including IgE peptide suppressors is still not a sub-immunogenic dose or a non-immunogenic dose.  It is noted that the goal of McAllister et al. is in fact the exact same goal as the instant claims-to reduce or desensitize an immune response.    
	U.S. Patent Application Publication 2005/0095298 (Gronlund)teaches compositions comprising one or more carbohydrate based microparticles linked to timothy pollen allergens for use in allergen immunotherapies. The suitable pharmaceutical formulations comprising the microparticles are administered by parenteral, oral, nasal, rectal or subcutaneous administration (In particular, paragraphs [0003], [0022], whole document).  Mice were immunized in the neck of 5 micrograms of rPhl p 5b in 100 microliter of suspensions 
Applicant argue that “Gronlund also does not teach or suggest the features of claim 1. The Examiner's rejection is again based on the misunderstanding of the definition of sub-immunogenic in the current specification as clarified by amended claim 1. However, as noted above, an agent can be of the type that elicits an immunological response when delivered in certain dosages (e.g., in an immunogenic dosage), and it can be delivered in "conditions which avoid activation of antigen presenting cells" (e.g., in a sub-immunogenic dosage). Gronlund is directed to microparticles including allergens. However, like the other references, the purpose of 
	As such, Applicant argues that even though the allergens in Gronlund are administered in the same doses as the non-immunogenic or sub-immunogenic doses of ovalbumin and BSA  allergens in Figure 6B and Figure 43 of the specification and the goal of the administration is to reduce or desensitize an immune response, that somehow the reference doses are not sub-immunogenic or non-immunogenic because they induce an immune response.  
U.S. Patent 5,230,887 (Hoffman) teaches administering a subimmunogenic dose of an antigen to a patient to reduce the autoimmune response, including by transdermal administration (In particular, column 5, claims, whole document). The reference teaches “the antigens immunoreactive with AIA  serum are immune system stabilizers and are administered in subimmunogenic doses to suitable subjects. As the dosage levels are subimmunogenic, the risk factors in administering these materials as prophylactics to the general population are very low. Particularly preferred subjects are those in the more elderly population, as the ability of the immune system to discriminate between self and non-self deteriorates with age. This is evidenced by an increasing amount of anti-self antibodies in the immune responses of older people and an increase with age and the prevalence of autoimmune phenomena in cancers. The immune system stabilizers of the invention are also useful therapeutic agents in treatment of subjects with known autoimmune conditions. Thus, the invention protocol can be used to treat various conditions affecting the immune system, such as acquired immunodeficiency syndrome 
Applicant argues “Hoffmann also does not teach or suggest the features of claim 1. The Examiner's rejection is again based on the misunderstanding of the definition of sub-immunogenic in the current specification, as clarified by amended claim 1. However, as noted above, an agent can be of the type that elicits an immunological response in certain dosages (e.g., in an immunogenic dosage) and it can be delivered in "conditions which avoid activation of antigen presenting cells" (e.g., in a sub-immunogenic dosage).  Hoffmann is directed to the use of substances that bind to alloimmune-immunogen- absorbed sera for the prevention and therapy of autoimmune disease and, in particular, HIV. Hoffman discloses that an antigen that is more immunoreactive with alloimmune-immunogen absorbed (AIA ) serum than nonimmune serum of the same species may activate T-suppressor cells in a subject with HIV” 
So, Hoffman literally teaches administering an antigen that is absolutely encompassed by the claim recitations and the reference teaches administering the antigen in a “subimmunogenic dose” that is not immunogenic and Applicant is still arguing that the reference teachings do not perform the claimed invention of administering a sub-immunogenic dose of an antigen.  

Applicant argues “Like Hoffmann, von Boehmer is directed the prevention and therapy of autoimmune diseases. In this regard, von Boehmer discloses that the induction of specific TReg cells can permit modulation of an immune response using strongly agonistic variants of self-antigens. Nothing in von Boehmer, however, teaches or suggests that administering a sub-immunogenic or non-immunogenic dose can reduce or desensitize an immune response of a subject in need thereof as recited in claim 1. As such, claim 1 and the claims that depend from claim 1 are allowable over the cited reference. “
So, Applicant argues that even if a sub-immunogenic dose is administered that there is no indication that the dose reduces or desensitizes an immune response.  
As evidenced by Applicant’s arguments regarding each of the prior art references cited supra, one of ordinary skill in the art would have absolutely no way of knowing what a sub-immunogenic or non-immunogenic dose of an agent encompasses, nor what methods are encompassed by the claim recitations.  Applicant appears to be arguing that a prior art reference would need to just come right out and say that it was sub-immunogenic or non-immunogenic in order to be so.  But, when a piece of art actually does this then Applicant is arguing that it is still not a sub-immunogenic or non-immunogenic dose, or more surprisingly that even if it is a sub-immunogenic dose that it wouldn’t reduce or desensitize an immune response.   As evidenced by all of Applicant’s arguments, one of ordinary skill in the art would not be able to predict what is encompassed by a sub-immunogenic or non-immunogenic dose.  Furthermore, Applicant argues that this dose not only changes based on the agent, but it also changes based on other substances 
It is noted that “reducing or desensitizing” is an immune response which would be generated by the method.  
Claims 45-46 are now included in this rejection because claim 1 requires the administration of the antigen and immune suppressants/tolerizing agents after amendment. 
The claims should be amended to recite actual agents, immune suppressants and tolerizing agents and actual dosages to overcome the instant rejection.  
	The rejection stands for reasons of record.

10. 	No claim is allowed.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 24, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644